DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘opening seam’ is indefinite as its meaning is unclear. For purposes of examination, the phrase will be interpreted to mean ‘seam.’

3.	Claim 2 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2 recites the phrase ‘the portions’ in line 5. There is insufficient antecedent basis for this limitation in the claim.

4.	Claims 3 – 4 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 3 – 4 recite the phrase ‘the packaging material’ in line 1. There is insufficient antecedent basis for this limitation in the claims.



Claim Rejections – 35 USC § 103
6.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.       Claims 1 – 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al (WO 2016/202313 A2; U.S. Patent Application Publication No. 2019/0144190 A1 is used as English translation). 
With regard to Claim 1 – 8, Zhang et al disclose a laptop and two air cushions  ‘10N’ arranged on two sides of the laptop, the sides of the laptop accommodated in chambers of the air cushions, and the laptop and air cushions placed in a packaging box for shipping (paragraph 0303); because a laptop is disclosed, a computer is disclosed, comprising housing and a processor disposed in the housing operable to process information and a memory disposed in the housing operable to store information, and the housing has an upper surface and a lower surface and a side surface disposed between the upper surface and the lower surface; because a packaging box is disclosed, a container is disclosed having an interior sized to accept the housing for shipping, and the air cushions are packaging cushions that are disposed between the housing  and container; because the sides of the laptop are accommodated in chambers of the air cushions, the packaging cushion is formed from a length of material that defines a coupling region sized to 
With regard to Claims 2 – 4, because a laptop is disclosed, a housing is disclosed that also comprises a lid portion having an integrated display, a main portion having an integrated keyboard, and a hinge.
With regard to Claim 5, as shown in Figure 39, a base of the coupling region is disclosed that is a bottom connecting portion ‘1012 N,’ the leftmost edge of which is aligned parallel with the portion of the housing side surface, and opposing sides are disclosed that extend substantially perpendicular, although not exactly perpendicular, to the edge of the base, and are therefore aligned parallel with the upper and lower housing surfaces (paragraph 0296).
With regard to Claim 6, an elliptical cross section, and therefore shape, is disclosed, as shown in Figure 36 at the topmost edge.

With regard to Claim 8, as shown in Figure 39, first and second portions are folded, therefore defining a crease. The first and second portions do not define an exact right angle, because a sloping portion is disclosed for the purpose of providing better cushioning function than a right angle would provide (paragraph 0302). However, it would have been obvious for one of ordinary skill in the art to provide for a right angle, if the better cushioning function is not considered to be critical.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782